        Case 1:19-cv-05561-AT Document 21 Filed 02/11/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

YVETTE GRIFFIN, individually and          :
on behalf of others similarly situated,   :
                                          :
       Plaintiff,                         :
                                          :
       v.                                 :
                                          :
CHW GROUP INC., d/b/a CHOICE              :      CIVIL ACTION NO.
HOME WARRANTY,                            :      1:19-cv-5561-AT
                                          :
       Defendant.                         :

                                     ORDER

      This case is before the Court on Defendant’s Motion to Dismiss [Doc. 7],

Defendant’s Motion for Protective Order to Temporarily Stay All Discovery and

Pre-trial Deadlines [Doc. 13] and Plaintiff’s Motion to Commence Limited

Discovery to Avoid the Destruction of Records That Identify Putative Class

Members [Doc. 15].

      The Court DENIES Defendant’s Motion to Dismiss [Doc. 7] for the reasons

stated in Plaintiff’s response in opposition. As a result, Defendant’s Motion for

Protective Order to Temporarily Stay All Discovery and Pre-trial Deadlines [Doc.

13] and Plaintiff’s Motion to Commence Limited Discovery [Doc. 15] are

DEEMED MOOT.

      IT IS SO ORDERED this 11th day of February, 2020.


                                      ___________________________
                                      AMY TOTENBERG
                                      UNITED STATES DISTRICT JUDGE
